Case 4:17-cr-00016-TWP-VTW Document 58 Filed 12/07/18 Page 1 of 2 PageID #: 166



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )      Cause No.: 4:17-CR-0016 TWP-VTW
                                           )
ZACHARY TALAMONTI,                         )
                                           )
                     Defendant.            )

          MOTION TO WITHDRAW APPEARANCE OF SARAH E. YORK, ESQ.

       Pursuant to Local Rule 83-7(c), Sarah E. York, of Harvey & Binnall, PLLC, respectfully

moves this Court to withdraw as counsel for Defendant Zachary Talamonti. The law firm of

Harvey & Binnall and Ms. York no longer represent Zachary Talamonti. Replacement counsel

Cary Citronberg and John Zwerling, of Zwerling and Citronberg, PLLC, entered their appearances

for Defendant Talamonti in September 2018. (Dkt. 52 and 55) In addition, David J. Hensel, of

Hoover Hull Turner, LLP, continues to represent Defendant Talamonti.

       WHEREFORE, Sarah E. York respectfully seeks to withdraw as counsel for Zachary

Talamonti.

                                           Respectfully submitted,

Dated: December 7, 2018                    /s/ Sarah E. York (with permission)
                                           Jesse R. Binnall
                                           Sarah E. York
                                           Harvey & Binnall, PLLC
                                           717 King Street, Suite 300
                                           Alexandria, VA 22314
                                           (703) 888-1943
                                           (703) 888-1930 (facsimile)
                                           jbinnall@harveybinnall.com
                                           syork@harveybinnall.com
Case 4:17-cr-00016-TWP-VTW Document 58 Filed 12/07/18 Page 2 of 2 PageID #: 167



                                              /s/ David J. Hensel
                                              David J. Hensel, #15455-49
                                              HOOVER HULL TURNER LLP
                                              111 Monument Circle, Suite 4400
                                              PO Box 44989
                                              Indianapolis, IN 46244-0989
                                              (317) 822-4400
                                              (317) 822-0234 (fax)
                                              dhensel@hooverhullturner.com

                                              Attorney for Defendant, Zachary Talamonti


                                   CERTIFICATE OF SERVICE

         I certify that on December 7, 2018, a copy of the foregoing was filed electronically. Service

of this filing will be made to all ECF-registered counsel by operation of the court’s electronic filing

system. Parties may access this filing through the court’s system.


                                              /s/ David J. Hensel
                                              David J. Hensel
                                              HOOVER HULL TURNER LLP
                                              111 Monument Circle, Suite 4400
                                              PO Box 44989
                                              Indianapolis, IN 46244-0989
                                              (317) 822-4400
                                              (317) 822-0234 (fax)
                                              dhensel@hooverhullturner.com

                                              Attorney for Defendant, Zachary Talamonti



986892




                                                   2
